On Motion to Dismiss.
LAND, J.
[2] The judgment below was based on the alleged unconstitutionality of the part of section 35 of Act No. 136 of 189S, reading as follows:
“The mayor and board of aldermen of a city, town, or village may, at a regular or special meeting, to be held in September or October in each year, increase or diminish the valuation of property as assessed for taxation.”
As the jurisdiction of the Supreme Court under article 85 of the present Constitution extends to “all cases wherein * * * a law of this state has been declared unconstitutional,” it follows -that this court has jurisdiction of this appeal. It is ordered that the motion to dismiss is therefore overruled.